DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (JP 2004-363212 A) (hereinafter “Takeuchi”), optionally in view of Ma et al. (U.S. Pub. No. 2011/0147055 A1) (hereinafter “Ma”) OR Burns et al. (U.S. Pub. No. 2012/0235969 A1) (hereinafter “Burns”).
Regarding claims 1, 3, and 13-20, Takeuchi teaches a wiring substrate (article) made of glass, which by definition comprises a silica content in a range that obviously overlaps with almost entirely silica, wherein one or more hourglass-shaped through holes extend from a first to a second surface of the glass substrate, the through hole comprising a first opening diameter (d1), a second opening diameter (d2), and a minimum (waist) diameter (d3) disposed therebetween and is always smaller than d1 and d2 [0014-0017], wherein an example range for each in a substrate having 700 µm thickness comprises d1 being 350 ± 40 µm, d2 being 140 ± 40 µm, and d3 being 80 to 120 ± 40 µm [0013, 0017], wherein the calculated ranges for the claimed ratios are d3/d1 ≈ 22.9-38.7%, d3/d2 ≈ 57.1-99.9%, d1-d3/½t ≈ 0.54-0.77 (~1/2-7/9, all greater than 1/15), wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. And, in the instances when the value sets do not anticipate the range, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Further regarding claims 1, 14-15, and 19-20, in the event that the term “glass” alone does not inherently comprise greater than 75 mol%, 90 mol%, and/or 99 mol% silica:
Ma teaches a circuit board comprising a glass having through vias drilled therein, wherein glass refers to an amorphous solid, wherein embodiments of pure silica (~100% SiO2) fall within the definition [0029].
	OR
Burns teaches a providing electrical connections through glass substrates comprising drilled via holes, wherein glass substrates may comprise quartz glass (~100% SiO2) or Pyrex (~80% SiO2) [0094].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a glass embodiment that falls within the claimed range of silica content. One of ordinary skill in the art would have been motivated to use the full range of the definition of glass [Ma] or any of the exemplary embodiments used for the same purpose [Burns].
Regarding claims 2, 4-11, and 18, the hourglass shaped of the hole comprises a first tapered portion leading from the first opening (d1) to the minimum/waist diameter (d1) at a depth of about 600 µm in a substrate having a thickness of about 700 µm (waist located closer to second surface) [0013, 0017] and a second tapered portion leading from the second opening (d2) to the minimum/waist diameter (d1), the first tapered portion comprising an outer tapered region having a first angle, and a inner more gently/horizontally sloping tapered region adjacent the minimum diameter having a second angle, and the second tapered portion comprising an inner more gently/horizontally sloping tapered region adjacent the minimum diameter having a third angle and an outer tapered region having a fourth (or second) angle, wherein the third and second angles are different and the first and fourth/second angles are depicted as approximately the same but may be different based on the entire range of diameters claimed, given that the waist remains at the same depth.
Regarding claim 12, Takeuchi teaches a via coated/filled with a conductive material via printing [0018], but does not teach electroplating. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claims 1, 4-6, & 12-20 are under 35 U.S.C. 103 as obvious over Marjanovic et al. (U.S. Pub. No. 2015/0166395 A1) (hereinafter “Majanovic”) in view of Ma et al. (U.S. Pub. No. 2011/0147055 A1) (hereinafter “Ma”) OR Burns et al. (U.S. Pub. No. 2012/0235969 A1) (hereinafter “Burns”).
Regarding claims 1, 4-6, and 12-20, Majanovic teaches a glass substrate having a plurality of through holes extending from a first to a second surface formed by laser damage/modification tracks that are followed by a wet acid etch forming the finished through hole [abstract], which are then filled in via electroplating [0073, 0160], wherein the through holes have an hourglass shape having first and second opening diameters leading via first and second tapered portions extending from corresponding first and second surfaces to a narrower waist diameter [0138], wherein an example embodiment(s) comprises a thickness of 300 μm first and second diameters of about 95±2.5 µm and a waist of about 70 ±3.0 µm, giving a calculated range of d1/dw & d2/dw ≈ 68.7-78.9% and d1-d3/½t ≈ 0.13-0.18 (1/8-1/5, all greater than 1/15), and an example comprising 150 μm in thickness comprising first and second opening diameters of about 13  μm and a waist of about 73% the opening diameters [0171], wherein a range for the waist diameter is 50% to 70% [0145].
Further regarding claims 1, 14-15, and 19-20, in the event that the term “glass” alone does not inherently comprise greater than 75 mol%, 90 mol%, and/or 99 mol% silica:
Ma teaches a circuit board comprising a glass having through vias drilled therein, wherein glass refers to an amorphous solid, wherein embodiments of pure silica (~100% SiO2) fall within the definition [0029].
	OR
Burns teaches a providing electrical connections through glass substrates comprising drilled via holes, wherein glass substrates may comprise quartz glass (~100% SiO2) or Pyrex (~80% SiO2) [0094].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a glass embodiment that falls within the claimed range of silica content. One of ordinary skill in the art would have been motivated to use the full range of the definition of glass [Ma] or any of the exemplary embodiments used for the same purpose [Burns].
Regarding claims 5-6, while the angles given the centrally located waist and the first and second diameters being equal, therefore the first and second taper angles should be the same, but may be slightly different given the predetermined variance [0010].

Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic, optionally in view of Ma or Burns, as applied to claim 1 above, (further) in view of Ostholt et al. (U.S. Pub. No. 2020/0009691 A1) (hereinafter “Ostholt”).
Regarding claims 2 and 6, Marjanovic does not teach the waist diameter located closer to one of the first or second surfaces than the other or an explicit teaching of differently angled tapered portions.
Ostholt teaches a glass substrate having through-holes/vias formed by a process of laser damage/modification followed by wet acid etching [0012-0015, 0034, 0041], wherein different degrees of laser damage/modification tracks along the axial length of the hole can drastically change the sidewall taper and waist depth (Figs. 1 & 3 [III]) without substantially changing the variance between the first and second diameters [0019-0020, 0023-0024, 0041, 0050].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Marjanovic’s technique to form asymmetrical holes. One of ordinary skill in the art would have been motivated to look to the art for similar techniques and expanding the potential/possibilities with axial hole shapes.

Claims 3 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic, optionally in view of Ma or Burns, as applied to claim 1 above, (further) in view of Nilsson (U.S. Pub. No. 2010/0133697 A1) (hereinafter “Nilsson”) and Ostholt et al. (U.S. Pub. No. 2020/0009691 A1) (hereinafter “Ostholt”).
Regarding claims 3 and 7-11, while Marjanovic explicitly teaches embodiments meeting the below 75% range of d1/dw & d2/dw, Majanovic also teaches cylindrical holes having d1/dw and d2/dw ratios of greater than 80% or about 100% [0138, 0144-0145, claim 13].
Nilsson teaches a glass substrate comprising at least one through via [0001], wherein cylindrical holes having straight/vertical sidewalls (angle ≈ 0°) occupy a preferably smaller area/footprint but do not fill properly when conductively coated/metallized via PVD or plating [0006-0007, 0059, 0068]. Therefore, a hole shape comprising first and second tapered portions extending from corresponding first and second surfaces to a constricted waist portion/diameter, each tapered portion comprising an outer substantially vertical to slightly inclined sidewall region having first and fourth same or different angles and an inner more gently sloping region having second and third angles leading to the constriction, which functions to anchor the conductive coating [0070, 0077], wherein the constriction may be asymmetric such that the second and third angles may be different and the waist being located closed to one surface than the other [0059].
Ostholt teaches a glass substrate having through-holes/vias formed by a process of laser damage/modification followed by wet acid etching [0012-0015, 0034, 0041], wherein different degrees of laser damage/modification tracks (i.e. type I & type II) along the axial length of the hole can change the sidewall taper and/or waist depth (Figs. 1 & 3 [III]) without substantially changing the variance between the first and second diameters [0019-0020, 0023-0024, 0041, 0050], wherein the example of Fig. 3 [III] having one tapered sidewall less than 5° (substantially vertical) [0019], would be equivalent to that of Fig. 1 of Nilsson, wherein one of ordinary skill in the  art would have been able to apply a damage track comprising in an axial direction type II/type I/type II* or type II/type I/type 1*/type II* style modification to form the constricted vias of Figs. 2-3 & 4d, wherein the asterisks indicate similar or differing intra-type modification.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the substantially cylindrical vias of Marjanovic as ones having a constriction such that a ratio of the first and second diameters to that of the constriction is less than 50% and the opposing tapered portions each comprise an outer substantially vertical portion and an inner sloped portion. One of ordinary skill in the art would have been motivated to provide a smaller area/footprint equivalent to a cylindrical hole but enhance the filling uniformity and anchoring of the deposited/plated conductive coating/metallization [0006-0007, 0059, 0068, 0070, 0077].

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandemeer et al. (U.S. Pub. No. 2016/0219704 A1) (hereinafter “Vandemeer”), optionally in view of Ma et al. (U.S. Pub. No. 2011/0147055 A1) (hereinafter “Ma”) OR Burns et al. (U.S. Pub. No. 2012/0235969 A1) (hereinafter “Burns”), wherein claims 7-11 are optionally (even further) in view of Nilsson (U.S. Pub. No. 2010/0133697 A1) (hereinafter “Nilsson”).
Regarding claims 1, 3-5, and 12-20, Vandemeer teaches a glass substrate [0008, claim 14] comprising one or more hourglass shaped vias/holes extending from a top surface to a bottom surface of the substrate and depositing an electroplated conformal conductive coating that hermetically seals the via [0008-0009, 0032, 0036] the via comprising a first/top opening diameter (W1) and a second/bottom opening diameter (W2) having smaller waist located therebetween at a vertical distance (D1) from the first/top opening extending thereto forming an upper tapered cavity and a vertical distance (D2) from the second/bottom opening extending thereto forming a lower tapered cavity [0034] wherein in Fig. 4A, the W1 is substantially equal to W2 and D1 being substantially equal to D2 (same angles), wherein exemplary diameter ranges for W1 and W2 are 20 to 60 µm and W3 being 10 to 30 µm, and a substrate thickness (t) of 20 to 300 µm, giving calculated ranges for W3/ W1 ≈16.7-50.0%, W3/ W2 ≈ 16.7-50.0%, W1- W3/½t ≈ 0.067 to 5 (1/15 to 5). Also, the pitch/spacing of the holes/vias may be at least partially dependent on the diameter size [0040-0041].
Further regarding claims 1, 14-15, and 19-20, in the event that the term “glass” alone does not inherently comprise greater than 75 mol%, 90 mol%, and/or 99 mol% silica:
Ma teaches a circuit board comprising a glass having through vias drilled therein, wherein glass refers to an amorphous solid, wherein embodiments of pure silica (~100% SiO2) fall within the definition [0029].
	OR
Burns teaches a providing electrical connections through glass substrates comprising drilled via holes, wherein glass substrates may comprise quartz glass (~100% SiO2) or Pyrex (~80% SiO2) [0094].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a glass embodiment that falls within the claimed range of silica content. One of ordinary skill in the art would have been motivated to use the full range of the definition of glass [Ma] or any of the exemplary embodiments used for the same purpose [Burns].
Regarding claims 2 and 6, the waist may be biased toward a first or second surface due to different diameters/tapers [0048 & Fig. 6A] or may comprise different tapers due to differently shaped cavities (Fig. 6F).
Regarding claims 7-11, the upper rim portion of the cavities may be concave forming a negative angle (less than 0°) with the longitudinal axis [0051, Fig. 6D] or one or each of the cavities may comprise a non-linear taper comprising upper and lower angles, the outer angle more vertical (~0°) and the inner angle more gently slopped (greater) [0051, Fig. 6C].
Further regarding claims 7-11, in the event that the concave sidewalls do not teach the claimed subject matter:
Nilsson teaches a glass substrate comprising at least one through via [0001], wherein cylindrical holes having straight/vertical sidewalls (angle ≈ 0°) occupy a preferably smaller area/footprint but do not fill properly when conductively coated/metallized via plating for hermetic sealing [0007, 0019, 0059, 0068]. Therefore, a hole shape comprising first and second tapered portions extending from corresponding first and second surfaces to a constricted waist portion/diameter, each tapered portion comprising an outer substantially vertical to slightly inclined sidewall region having first and fourth same or different angles and an inner more gently sloping region having second and third angles leading to the constriction, which functions to anchor the conductive coating and hermetically seals the via without fully filling [0062, 0070, 0077], wherein a curved variation (Figs. 4e-4f) is substantially similar to that as set forth in Vandemeer (Fig. 6C), and wherein the constriction may be asymmetric such that the second and third angles may be different and the waist being located closed to one surface than the other [0059].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide each of the upper and lower cavities with an upper tapered region having a first and fourth angle, respectively, and a lower tapered region having a second and third angle, respectively, the first and fourth angles being substantially vertical (lower) than the second and third angles being more horizontally sloping. One of ordinary skill in the art would have been motivated to provide a smaller area/footprint equivalent than one having inclined surfaces [0059] which also enhances the filling uniformity and anchoring of the hermetically sealed plated conductive coating [0062, 0068, 0070, 0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 22nd, 2022